United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2205
Issued: May 11, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 6, 2008 appellant filed a timely appeal from October 19, 2007 and May 6,
2008 decisions of the Office of Workers’ Compensation Programs adjudicating his claim for a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has more than 10 percent impairment to his right upper
extremity or more than 20 percent impairment to his left lower extremity.
FACTUAL HISTORY
On May 15, 2004 appellant, then a 53-year-old postal police officer, filed a claim for a
traumatic injury alleging that he injured his left knee and right elbow when he was assaulted by a
criminal suspect and fell to the ground. His claim was accepted for a left knee strain and
fractured right elbow. It was subsequently expanded to include a left knee fracture. Appellant
returned to restricted duty on June 30, 2004. On September 22, 2004 he was released to full

duty. Appellant sustained recurrences of disability on April 24, June 1 and September 30, 2005
and January 28 and May 17, 2006. A July 18, 2005 electromyogram (EMG) and nerve
conduction study (NCS) revealed mild bilateral carpal tunnel syndrome, which his attending
physician did not find clinically significant. On May 17, 2006 appellant underwent left knee
arthroscopic surgery. On February 9, 2007 he filed a claim for a schedule award.
In reports dated July 24, 2004 to July 26, 2005, Dr. Robert R. Bachman, an attending
Board-certified orthopedic surgeon, stated, regarding appellant’s right elbow, he had some pain
on palpation over the olecranon area of the right elbow, decreased sensation in the fourth and
fifth fingers, pain on palpation of the cubital groove and positive Tinel’s sign in the cubital
groove and increased paresthesias in the elbow. Regarding his healed left femur fracture, he had
minimal pain on palpation around the knee joint. There was no effusion, range of motion was
normal and musculature was good. The left thigh circumference was one-half inch less than the
right thigh. Dr. Bachman diagnosed a contusion of the right elbow with residual mild ulnar
neuritis and a healed articular fracture, nondisplaced, of the medial femoral condyle of the left
knee. A July 18, 2005 EMG and NCS revealed bilateral carpal tunnel syndrome that was not
clinically significant.
In a November 7, 2006 report, Dr. David Weiss, a Board-certified family practitioner and
osteopathic physician, reviewed the medical history and provided findings on physical
examination.1 He diagnosed chronic contusion to the right elbow and post-traumatic ulnar nerve
dysfunction at the cubital tunnel of the right elbow, post-traumatic left knee injuries including
medial condylar fracture, internal derangement, chondromalacia patella, synovitis and he noted
left knee arthroscopic surgery on May 17, 2006. Regarding the right upper extremity, appellant
had tenderness over the aspect of the posterior olecranon of the elbow, positive Tinel’s sign at
the cubital tunnel producing pins and needles sensation into the fourth and fifth fingers, grip
strength of 42 kilograms (kg) of force at Level 3 and pinch key testing of 8 kg obtained by Jamar
Hand Dynamometer. There was diminished light touch sensibility over the median nerve and the
ulnar nerve. Regarding the left lower extremity, patellofemoral compression produced pain and
crepitance and patellar apprehension and inhibition signs produced pain. There was tenderness
along the undersurface of the medial patellar facet, over the medial and lateral joint lines and
over the medial femoral condyle. Manual muscle strength testing revealed 4/5 for the left
quadriceps muscle. Dr. Weiss calculated that appellant had 24 percent impairment to the right
upper extremity, including 10 percent for Grade 4 median nerve sensory deficit and 6 percent
impairment for a Grade 2 ulnar nerve sensory deficit based on Table 16-10 at page 482 and
Table 16-15 at page 492 of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides) and 10 percent for lateral pinch deficit based on Tables
16-33 and 16-34 at page 509. He calculated 23 percent impairment for the left lower extremity,
including 13 percent for right thigh quadriceps muscle atrophy 48 centimeters (cm) 8 percent for
left calf (gastrocnemius muscle) atrophy 39 cm and 3 percent for pain-related impairment based
on Table 18-1 at page 574.

1

Dr. Weiss noted that appellant had bilateral carpal tunnel syndrome that was related to his previous job as a
mail-sorting clerk, which required repetitive use of his hands.

2

On May 22, 2007 Dr. Henry J. Magliato, a Board-certified orthopedic surgeon and an
Office medical adviser, reviewed the report of Dr. Weiss and calculated that appellant had
10 percent right upper extremity impairment, based on a 20 percent loss of grip strength (lateral
pinch) of the right elbow, according to Table 16-33 and 16-34 at page 509 of the A.M.A.,
Guides.2 He stated that the median and ulnar nerve sensory deficit in the right hand were
unrelated to the accepted right elbow fracture. Dr. Magliato noted that Dr. Weiss attributed
appellant’s bilateral carpal tunnel syndrome to his previous job as a postal clerk and this
condition was not accepted as part of his May 15, 2004 employment injury.3 He calculated
20 percent impairment to appellant’s left lower extremity, which included 17 percent for atrophy
of the quadriceps muscle (11 percent impairment based on 2.5 cm) and atrophy of the calf
muscle (6 percent for 1.5 cm), according to Table 17-6 at page 530 and 3 percent for pain based
on Table 18-1 at page 574. Dr. Magliato indicated that he disagreed with Dr. Weiss’ selection of
the upper end of the range provided for atrophy on the scale provided on page 530.
By decision dated October 19, 2007, the Office granted appellant a schedule award for
10 percent right upper extremity impairment or 31.20 weeks and 20 percent left lower extremity
impairment or 57.60 weeks.4 Appellant requested an oral hearing before an Office hearing
representative that was held on February 27, 2008. In a March 5, 2008 statement, he described
the incident on May 15, 2004. Appellant stated that he was guarding a suspect taken into
custody by another officer when the suspect tried to escape by pushing appellant out of the way
and into a wall. He grabbed the suspect but he resisted causing them both to fall to a concrete
floor landing. Appellant sustained a fracture of the left femur bone and bruising and swelling of
his right elbow. He stated that he experienced constant pain in the knee and elbow and, after
15 minutes of activity, pain caused his left knee to collapse.
By decision dated May 6, 2008, an Office hearing representative affirmed the October 19,
2007 decision.5

2

See Federal (FECA) Procedural Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (October 2005) (these procedures contemplate that, after obtaining all necessary medical
evidence, the file should be routed to an Office medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale for the
percentage of impairment specified, especially when there is more than one evaluation of the impairment present).
3

Carpal tunnel syndrome does not involve the ulnar nerve, only the median nerve.

4

The Federal Employees’ Compensation Act provides for 312 weeks of compensation for 100 percent loss or loss
of use of an upper extremity. 5 U.S.C. § 8107(c)(1). Multiplying 312 weeks by 10 percent equals 31.20 weeks of
compensation. The Act provides for 288 weeks of compensation for 100 percent loss or loss of use of a lower
extremity. 5 U.S.C. § 8107(c)(2). Multiplying 288 weeks by 20 percent equals 57.60 weeks of compensation.
5

Subsequent to the May 6, 2008 Office decision, additional evidence was associated with the file. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal. The Board notes that, in the
May 6, 2008 decision, the hearing representative stated that a review of fiscal records revealed that the schedule
award was based on a recurrent pay rate. However, a review of the record before the Board does not reveal that a
recurrent pay rate date was used. The pay rate date used for the schedule award was the date of injury pay rate.

3

LEGAL PRECEDENT
Section 8107 of the Act6 authorizes the payment of schedule awards for the loss or loss of
use of specified members, organs or functions of the body. Such loss or loss of use is known as
permanent impairment. The Office evaluates the degree of permanent impairment according to
the standards set forth in the specified edition of the A.M.A., Guides.7
Section 8123(a) of the Act provide that “if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
[of Labor] shall appoint a third physician who shall make an examination.”8 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.
ANALYSIS
Dr. Weiss diagnosed chronic contusion to the right elbow and post-traumatic ulnar nerve
dysfunction at the cubital tunnel of the right elbow.9 He diagnosed appellant’s employmentrelated left knee injuries as a medial condylar fracture, internal derangement, chondromalacia
patella, synovitis and noted that he underwent left knee arthroscopic surgery on May 17, 2006.
Regarding the right upper extremity, Dr. Weiss described tenderness at the olecranon area of the
elbow, positive Tinel’s sign at the cubital tunnel producing pins and needles sensation into the
fourth and fifth fingers, grip strength of 42 kg of force at Level 3 and pinch key testing of 8 kg.
There was sensory deficit of the median nerve and ulnar nerves.10 Regarding the left lower
extremity, Dr. Weiss noted that patellofemoral compression produced pain and crepitance and
patellar apprehension and inhibition signs produced pain. There was tenderness along the
undersurface of the medial patellar facet, over the medial and lateral joint lines and over the
medial femoral condyle. Manual muscle strength testing revealed 4/5 for the left quadriceps
muscle. Dr. Weiss calculated that appellant had 24 percent impairment to the right upper
extremity, including 10 percent for Grade 4 median nerve sensory deficit and 6 percent
impairment for a Grade 2 ulnar nerve sensory deficit based on Table 16-10 at page 482 and
Table 16-15 at page 492 of the A.M.A., Guides and 10 percent for grip strength deficit (lateral
pinch) based on Tables 16-33 and 16-34 at page 509. He calculated 23 percent impairment for
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404 (1999).
(5 ed. 2001).

Effective February 1, 2001, the Office began using the A.M.A., Guides

th

8

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan),
45 ECAB 207 (1993).
9

As noted, Dr. Weiss indicated that appellant’s bilateral carpal tunnel syndrome was related to his previous job,
not to the accepted May 15, 2004 right upper extremity and left lower extremity employment injuries.
10

Dr. Bachman’s reports support the findings of an ulnar nerve sensory deficit. He stated that appellant had pain
on palpation over the olecranon area of the right elbow and decreased paresthesias. Dr. Bachman had pain on
palpation of the cubital groove and positive Tinel’s sign in the cubital groove and decreased sensation in the fifth
finger (the little finger is serviced by the ulnar nerve).

4

the left lower extremity, including 13 percent for right thigh quadriceps muscle atrophy
measured at 48 cm and 8 percent for left calf muscle atrophy measured at 39 cm and 3 percent
for pain-related impairment based on Table 18-1 at page 574.
Dr. Magliato reviewed the report of Dr. Weiss and calculated that appellant had
10 percent right upper extremity impairment, based on a 20 percent loss of grip strength (lateral
pinch) of the right elbow, according to Table 16-33 and 16-34 at page 509 of the A.M.A.,
Guides. He was in agreement with Dr. Weiss as to appellant’s grip strength impairment.
Dr. Magliato stated that the median and ulnar nerve sensory deficits in the right upper extremity
were unrelated to the accepted right elbow fracture because Dr. Weiss attributed appellant’s
carpal tunnel syndrome to a previous job and this condition was not accepted as part of his
May 15, 2004 employment injury. Although, the nonwork-related carpal tunnel syndrome
involves the median nerve, it does not involve the ulnar nerve. Therefore, Dr. Magliato was not
correct in dismissing appellant’s right ulnar nerve condition as related to his bilateral carpal
tunnel syndrome. Dr. Bachman found evidence of ulnar nerve deficit and Dr. Weiss indicated
that the ulnar nerve sensory deficit was related to the accepted right elbow fracture.
Consequently, there is disagreement between Dr. Weiss and Dr. Magliato regarding impairment
to the right upper extremity due to ulnar nerve sensory deficit. Regarding the finding by
Dr. Weiss of impairment due to median nerve sensory deficit, he did not explain how this was
related to appellant’s accepted right elbow fracture, rather than to the nonwork-related bilateral
carpal tunnel syndrome. Dr. Magliato calculated 20 percent impairment to appellant’s left lower
extremity which included 17 percent for atrophy of the quadriceps muscle (11 percent
impairment based on 2.5 cm) and atrophy of the calf muscle (6 percent for 1.5 cm), according to
Table 17-6 at page 530 and 3 percent for pain based on Table 18-1 at page 574. As noted,
Dr. Weiss calculated 13 percent impairment due to left lower extremity muscle atrophy.
Regarding left lower extremity impairment due to pain based on Chapter 18 of the
A.M.A., Guides, neither Dr. Weiss nor Dr. Magliato provided rationale for assigning impairment
based on this chapter. The A.M.A., Guides warns that examiners should not use Chapter 18 to
rate pain-related impairment for any condition that can be adequately rated on the basis of the
body and organ impairment rating systems given in other chapters.11 Moreover, as the A.M.A.,
Guides explains: “The impairment ratings in the body organ system chapters make allowance
for expected accompanying pain.”12 Dr. Weiss and Dr. Magliato did not adequately explain why
appellant’s condition could not be rated in other chapters of the A.M.A., Guides or how his
condition falls within one of the several situations identified under Chapter 18.3a (When This
Chapter Should Be Used to Evaluate Pain-Related Impairment).13
The Board finds that there is a conflict in medical opinion between Dr. Weiss and
Dr. Magliato regarding appellant’s impairment of his right upper and left lower extremities.
Therefore, the issue of appellant’s impairment requires further development. Accordingly, the
Office should refer appellant to an impartial medical specialist for a thorough physical
11

A.M.A., Guides 571.

12

Id. at 20.

13

Id. at 570-71.

5

examination and evaluation of his right upper extremity and left lower extremity impairment.
After such further development as it deems necessary, the Office should issue an appropriate
decision.14
CONCLUSION
The Board finds that this case is not in posture for a decision. On remand, the Office
should refer appellant to an impartial medical specialist to resolve the conflict in the medical
evidence as to his right upper extremity and left lower extremity impairment. After such further
development as it deems necessary, the Office should issue an appropriate decision on
appellant’s schedule award claim.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 6, 2008 and October 19, 2007 are set aside and the case
remanded for further action consistent with this decision of the Board.
Issued: May 11, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
14

On remand, the Office should also determine whether it used the correct pay rate in calculating appellant’s
schedule award. The record shows that it used appellant’s date-of-injury pay rate. Section 8107 of the Act provides
that compensation for a schedule award shall be based on the employee’s “monthly pay.” See 5 U.S.C. § 8107(a).
For all claims under the Act, compensation is to be based on the pay rate as determined under section 8101(4) which
defines “monthly pay” as:
“The monthly pay at the time of injury or the monthly pay at the time disability begins or the
monthly pay at the time compensable disability recurs, if the recurrence begins more than six
months after the injured employee resumes regular full-time employment with the United States,
whichever is greater….” See 5 U.S.C. § 8101(4).
The Office should determine whether appellant’s rate of pay at the time of his May 17, 2006 surgery (recurrent
pay rate) is higher than his date of injury pay rate.

6

